Name: Council Decision of 15 July 1996 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on the European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region
 Type: Decision
 Subject Matter: international security;  European construction;  Africa;  economic policy;  politics and public safety
 Date Published: 1996-07-24

 Avis juridique important|31996D0441Council Decision of 15 July 1996 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on the European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region Official Journal L 185 , 24/07/1996 P. 0001 - 0001COUNCIL DECISION of 15 July 1996 extending the application of Joint Action 96/250/CFSP adopted by the Council on the basis of Article J.3 of the Treaty on the European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region (96/441/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and, in particular, Article J.3 thereof,Whereas Joint Action 96/250/CFSP (1) adopted by the Council on the basis of Article J.3 of the Treaty on European Union, in relation to the nomination of a Special Envoy for the African Great Lakes Region, comes to an end on 25 September 1996;Whereas, on the basis of the results attained so far, it is deemed necessary to extend its application until 31 July 1997,HAS DECIDED AS FOLLOWS:Article 1The application of Joint Action 96/250/CFSP is hereby extended to 31 July 1997. The Joint Action shall be reviewed six months after the date on which this Decision is adopted.Article 2Additional financial support for the activities of the Special Envoy, commensurate with future needs, shall be the subject of a Council Decision, based on the first indent of Article J.11(2) of the Treaty.Article 3This Decision shall enter into force on the date of its adoption. It shall be published in the Official Journal.Done at Brussels, 15 July 1996.For the CouncilThe PresidentD. SPRING(1) OJ No L 87, 4. 4. 1996, p. 1.